                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

DOUGLAS McGUFFEY, #2043256                        §

VS.                                               §               CIVIL ACTION NO. 6:17cv681

CALVIN TUCKER, ET AL.                             §

                                     ORDER OF DISMISSAL
         Plaintiff Douglas McGuffey, a former inmate within the Texas Department of Criminal

Justice, (TDCJ), is proceeding pro se and in forma pauperis in the above styled and numbered

civil rights lawsuit. The complaint was referred to the United States Magistrate Judge, the

Honorable John D. Love, for findings of fact, conclusions of law, and recommendations for the

disposition of the case.

         On August 15, 2019, Judge Love issued a Report, (Dkt. #53), recommending that

Defendants’ motion for summary judgment, (Dkt. #47), be granted and that Plaintiff McGuffey’s

civil rights lawsuit be dismissed, with prejudice. A copy of this Report was sent to McGuffey’s

updated address; return receipt requested. However, to date, no objections to the Report have been

filed.

         Because no objections to Judge Love’s Report have been filed, Plaintiff is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

         The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See

                                                 1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #53), is

ADOPTED as the opinion of the court. Further, it is

       ORDERED that Defendants’ motion for summary judgment, (Dkt. #47), is GRANTED.

Plaintiff McGuffey’s civil rights lawsuit is DISMISSED, with prejudice. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

      SIGNED this the 15 day of October, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
